Exhibit 10.29

 

FIRST LOAN MODIFICATION AGREEMENT

 

This First Loan Modification Agreement (this “Loan Modification Agreement’) is
entered into as of May 28, 2004, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and VOXWARE, INC., a Delaware corporation with its chief executive
office located at 168 Franklin Corner Road, Lawrenceville, New Jersey 08648
(“Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 29, 2003,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of December 29, 2003, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the Intellectual Property
Collateral as described in a certain Intellectual Property Security Agreement
dated December 29, 2003 between Borrower and Bank (together with any other
collateral security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1. The Borrower hereby acknowledges, confirms and agrees that no additional
Credit Extensions or other advances shall be made to the Borrower under the Loan
Agreement.

 

  2. Notwithstanding the repayment provisions of the Term Loan appearing in
Section 2.1.2(b) of the Loan Agreement, all principal payments thereunder shall
be deferred for a seven (7) month period commencing with the payment due on June
1, 2004 through and including the payment due on December 1, 2004. From the date
of this Loan Modification Agreement and continuing on the Payment Date of each
month thereafter through and including December 1, 2004, the Borrower shall make
monthly payments of interest, in accordance with the terms of the Loan
Agreement. Commencing on January 1, 2005 and continuing on each Payment Date
thereafter, the Borrower shall make (i) twenty-four (24) consecutive equal
monthly installments of principal each in the amount of Fifty-Five Thousand Five
Hundred Fifty-Five Dollars and 55/100 ($55,555.55), plus (ii) monthly payments
of accrued interest. Borrower’s final Term Loan Payment, due on December 1,
2006, shall include all outstanding Term Loan principal and accrued interest.

 

4. FEES. Borrower shall pay to Bank a modification fee equal to Two Thousand
Five Hundred Dollars ($2,500.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. The Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.



--------------------------------------------------------------------------------

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of December 29,
2003, between Borrower and Bank, and acknowledges, confirms and agrees that said
Intellectual Property Security Agreement contains an accurate and complete
listing of all Intellectual Property Collateral as defined in said Intellectual
Property Security Agreement, and shall remain in full force and effect.

 

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of December 29, 2003, between Borrower
and Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.

 

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank (provided, however,
in no event shall this Loan Modification Agreement become effective until signed
by an officer of Bank in California).

 

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:    BANK: VOXWARE, INC.   

SILICON VALLEY BANK, doing business as

SILICON VALLEY EAST

By:   /s/ Allen M. Adler    By:   /s/ Kathleen W. Coviello Name:   Allen M.
Adler    Name:   Kathleen W. Coviello Title:   Interim CFO    Title:   Vice
President          SILICON VALLEY BANK          By:   /s/ Maribel Arteaga      
   Name:   Maribel Arteaga          Title:   Operations Supervisor             
(signed in Santa Clara County, California)

 

The undersigned, EDISON VENTURE FUND V, L.P. ratifies, confirms and reaffirms,
all and singular, the terms and conditions of a certain Unlimited Guaranty dated
December 29, 2003 (the “Guaranty”) and acknowledges, confirms and agrees that
the Guaranty shall remain in full force and effect and shall in no way be
limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

 

EDISON VENTURE FUND V, L.P. By:   Edison Partners V, L.P., its general partner
/s/ Joseph A. Allegra

 

The undersigned, CROSS ATLANTIC TECHNOLOGY FUND II, L.P. ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Unlimited
Guaranty dated December 29, 2003 (the “Guaranty”) and acknowledges, confirms and
agrees that the Guaranty shall remain in full force and effect and shall in no
way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.

 

CROSS ATLANTIC TECHNOLOGY FUND II, L.P. By:   XATF Management II, L.P., its
general partner By:   Cross Atlantic Capital Partners III, Inc., its general
parter /s/ Glenn T. Rieger



--------------------------------------------------------------------------------

The undersigned, VERBEX ACQUISITION CORPORATION, a Delaware corporation
(“Guarantor”) hereby: (i) ratifies, confirms and reaffirms, all and singular,
the terms and conditions of (A) a certain Unlimited Guaranty of the obligations
of Borrower to Bank dated January 27, 2004 (the “Guaranty”), (B) a certain
Security Agreement by Guarantor in favor of Bank dated January 27, 2004 (the
“Security Agreement”);(ii) acknowledges, confirms and agrees that the Guaranty,
and Security Agreement shall remain in full force and effect and shall in no way
be limited by the execution of this Loan Modification Agreement or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith; and (iii) acknowledges, confirms and agrees that the obligations of
Borrower to Bank under the Guaranty include, without limitation, all Obligations
of Borrower to Bank under the Loan Agreement, as amended by this Loan
Modification Agreement.

 

VERBEX ACQUISITION CORPORATION

/s/ Allen M. Adler

Interim CFO

 

56120/796

 

833942.3